BUTTLER, J.,
specially concurring in part and dissenting in part.
While I agree with the majority that this conviction must be reversed because of the Supreme Court’s decision in State v. Gilbert, 282 Or 309, 577 P2d 939 (1978), I do not agree with the majority’s reluctant compliance with that decision, and therefore specially concur in that portion of the opinion. With respect to the majority’s holding under the heading "$5,000 and the Picture,” I disagree, and because the evidentiary question remains important on retrial, I register my dissent.
First, the area of general agrément: Gilbert tells us it was error for the trial court to foreclose defendant from disclosing his prior convictions on direct testimony. While the majority comes to that conclusion, it does so begrudgingly and only after discussing what it deems to be a mystique in the rationale of Gilbert, a mystique I do not discern. The majority also would not find this error, alone, reversible, because the prosecutor obligingly "remedied the omission by eliciting the desired evidence on cross-examination” (36 Or App at 552) and the "verdict was unaffected by the legally erroneous timing of the disclosure.” (36 Or App at 553) .
In my opinion, Gilbert is neither mystical nor illogical: the Supreme Court held that the proponent of a witness may disclose prior convictions on direct examination "as part of his background,” (282 Or at 314) in order to introduce the witness to the jury "for *555who he was.” (282 Or at 313.) Neither ORS 45.5901 nor 45.6002 is applicable because, the Court held, the proponent of the witness was not intending to impeach him. The rationale of the Court’s opinion in Gilbert is, that a party may avoid being impeached, or apparently impeached, by relating on direct examination his prior convictions so that it does not appear that the witness was withholding unfavorable information relating to his background from the jury.
While the witness whose testimony was involved in Gilbert was not the defendant, the same reasoning applies to the defendant as a witness. In fact, the Gilbert rationale is even more persuasive with respect to the defendant as a witness in his own behalf because his credibility, his denial of having committed the crime charged, is directly in issue. The witness’s credibility in Gilbert was not; his testimony was not challenged. Accordingly, the trial court’s error in precluding defendant from testifying with respect to his prior criminal convictions on direct examination was prejudicial.
I also agree with the majority’s conclusion that the trial court’s refusal to permit defendant to give a summary explanation that his prior convictions related to drugs other than, and of a lesser magnitude *556than, heroin, was error. Again, however, I do not share the majority’s apparent difficulty with the rationale of Gilbert. It seems clear to me that the Supreme Court’s rationale dictates that defendant be entitled to do so, and I would add to the majority’s holding that defendant’s right to do so be qualified in that he not be permitted to deny his guilt, and the summary description of the offenses may not involve collateral issues.
Second, the area of dissent: I cannot agree that evidence that defendant was in possession of a large sum of cash found in the apartment defendant shared with Ms. Gill and her children has any relevance to the question of possession. The majority argues that it may be inferred from that fact that he must have been selling heroin. But defendant was not charged with selling, and possession is not material to that offense. There are any number of reasons, both legal and illegal, why one might have large sums of cash in one’s home, the resolution of which is a collateral matter.
Even if defendant’s cash were admissible, the photograph of Ms. Gill lying on a bed with her arms caressing what appears to be numerous stacks of currency laid out on the bed, would appear to be so irrelevant to defendant’s possession of Vz gram of heroin as to be beyond argument. Apparently, the majority believes it permits the inference that Ms. Gill was engaged in selling heroin. Not only was she not so charged, but the state was willing to permit her to plead guilty to one count of her two count indictment (possession of Vz gram of heroin).
I think the majority is mistaken on both points, and that the admission of that evidence was prejudicial. It is prejudicial for the very reason the state wanted to have it before the jury: it is unlikely the defendant or Ms. Gill would have such large sums of money unless one or both of them were engaged in some illegal activity, and hopefully the jury would conclude that such activity included the illegal possession with which he was charged. If that kind of evidence is *557relevant in this case, one’s imagination would be the principal limit on the admissibility of evidence: defendant drove an expensive car; his girlfriend had expensive jewelry, etc.
While it is difficult to categorize such evidence (primarily because it proves nothing), it is akin to, but falls short of, evidence of other bad acts. It is clear that if the state had offered evidence that defendant had actually sold heroin to an undercover agent, such evidence would not have been admissible to prove that he probably possessed the heroin in this case. In State v. Manrique, 271 Or 201, 531 P2d 239 (1975), reversing this court, 16 Or App 538, 519 P2d 397 (1974), defendant was charged with selling heroin, and the state introduced evidence that the defendant had made other sales to an undercover agent. Such evidence was offered to show that defendant had access to heroin and that he was engaged in retailing it. The Supreme Court rejected the evidence, stating that access to heroin or being engaged in heroin traffic was not in issue; such evidence lacked sufficient probative value and was collateral. 271 Or at 211-12.
It is anomalous, indeed, that proof of the actual fact of selling is not admissible, but proof of a fact that could possibly lead to an inference of selling is admissible. The logic, if any there be, escapes me.
The majority concedes that, at best, the evidence was "at the edge of relevance” (36 Or App at 550), but does not even discuss the matter of prejudice. It is well established that "where the relevancy of the evidence is slight and the probability of undue prejudice is substantial, the evidence should be excluded.” State v. Harrison, 253 Or 489, 491, 455 P2d 613 (1969). Cf. State v. Pruitt, 34 Or App 957, 580 P2d 201, rev den (1978).
Instead of discussing the prejudicial effect of the evidence, the majority expounds on the reluctance of an appellate court to substitute its judgment for that of the trial court. First, they say, "the trial judge has a *558better sense of the atmosphere of the trial.” (36 Or App at 550.) True, but how does that sense of atmosphere affect the relevance of evidence? Second, the majority says that "reversal is the only means by which to impose our will.” (Ibid.) But the majority reverses this case on other grounds, so the observation is superfluous here. The question is whether the evidence should be admitted on the retrial made necessary by the court’s decision.
Because I think the evidence should not be admitted, I respectfully dissent.
Thornton, Richardson and Roberts, JJ., join in this specially concurring and dissenting opinion.

ORS 45.590 provides:
"The party producing a witness is not allowed to impeach his credit by evidence of bad character, but he may contradict him by other evidence, and may also show that he has made at other times statements inconsistent with his present testimony, as provided in ORS 45.610. However, when a party calls as a witness either an adverse party or the assignor, agent, officer or employe of an adverse party, he shall not be deemed to have vouched for the credit of that witness and he may impeach the credit of that witness in the same manner as in the case of a witness produced by an adverse party.”


 ORS 45.600 provides:
"A witness may be impeached by the party against whom he was called, by contradictory evidence or by evidence that his general reputation for truth is bad or that his moral character is such as to render him unworthy of belief; but he may not be impeached by evidence of particular wrongful acts, except that it may be shown by his examination or by the record of the judgment, that he has been convicted of a crime.”